69 N.J. 116 (1976)
351 A.2d 345
IN THE MATTER OF JOHN E. HUGHES, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued October 7, 1975.
Decided January 26, 1976.
*117 Mr. Frederick C. Vonhof argued the cause for the Essex County Ethics Committee.
Mr. William O. Barnes argued the cause for the respondent.
PER CURIAM.
John E. Hughes has been a member of the bar of this State since October, 1938. In November, 1974, he pleaded nolo contendere to one count of a multi-count information filed in the United States District Court for the District of New Jersey. Thereupon the other counts were dismissed. The charges included the failure to file, within time, income tax returns for the years 1967, 1968 and 1969 as well as employer's quarterly Federal tax returns during the period September 30, 1967 to December 31, 1969. At the time of the hearing before the Essex County Ethics Committee all returns had been filed and all taxes had been paid or were then in process of payment.
Respondent, during his professional career, has been primarily a trial lawyer. As such, he has achieved an enviable reputation. In early 1958 he suffered the first of a series of recurring and delibitating heart attacks. It became increasingly difficult for him to withstand the rigors of an active trial practice. He underwent periodic hospitalizations and was required by his physician to spend much time resting at home. He was forced to curtail very substantially his professional *118 activity. Unfortunately he had no insurance to help pay the heavy expenses incurred by his illness. Respondent's wife, a registered nurse, resumed her professional calling in order to help pay the education bills of their children.
The respondent insists he had every intention of meeting his tax obligations as soon as he was able and points out that he voluntarily brought his delinquencies to the attention of the Internal Revenue Service while an audit of his 1966 tax return was in progress.
In the light of all of the facts before us, we have concluded that respondent's conduct merits a suspension from the practice of law for a period of six months.
For suspension for six months  Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER and Judge CONFORD  6.
Opposed  None.

ORDER
It is ordered that John E. Hughes of Glen Ridge be suspended from the practice of law for six months and until further order of the Court, effective February 2, 1976; and it is further
Ordered that John E. Hughes be and hereby is restrained and enjoined from practicing law during the period of his suspension.